Title: To Thomas Jefferson from David Jones, 3 March 1801
From: Jones, David
To: Jefferson, Thomas



Dear Sir/
George Town March 3d. 1801

As I know a multitude of business will necessarily croud on, it is with reluctance, I would now call your attention to several Subjects, some of which are of importance to the publick.
The first, I wish to mention is the Salt springs. within our present Purchase in the N.w. Territory, I am well acquainted with their Situations, and hope I can perform the Duty as well as any other person. I wish to be appointed to examine the strength of the water, &c. & report the same, in order to enable Congress to act on the Subject next Session.
This, I suppose, will be included in your Duty in preparing Business for next Session; but of this you are the best Judge.
Another subject respects the Changes, which will take Place in heads of Departments. My youngest Daughter is married to Archibald McClean in alexandria. his Character is without exception. Not having a fortune, & having received a liberal education, he kept an academy cheifly english in alexandria for some years past, & continues in that Station.
he has been among the most active Democrates, which proved some Disadvantage in his School, the Scotch being his enemies. He wishes to be appointed Collector of the revenue at alexandria in the Place of Sims, who is now provided for by his Master.
he expects Mr. Page, who is clerk to Sims to be recommended by the aristocratic Scotch Merchants. Page is an aristocrate himself; but has been more prudent than Sims. he has reason to suppose that Col.  Peaton, who is a good republican, will also apply; but as Mr. Peaton is a man of fortune he has no need of an office, and Mr. McCleans appointment will meet his approbation, he expects no Difficulty from that Quarter.
If my application meets your approbation, it will be most gratefully acknowledged by me, & I am fully perswaded that you will never have cause to repent the appointment of my Son in Law as he is a man of Integrity and immoveable in his Principles.
You will find chringing aristocrates applying for appointments, one of which I will mention that you may be gaurded against him, and you may depend on it, he cannot be your Friend, nor has he one good Qualification, nor does he merit any favor of the Publick, yet he has got some Senecure either from Pennsylvania or the united States for many years. I mean Francis Mintgis. I know not what is his object, but I saw him spaking with one of the Senate, & I am perswaded some office is his object, but he is worthy of none.
Most Sincerely, I pray that God may bless your administration, & give that Degree of wisdom, which may enable you to triumph in the Cause of Liberty. I Subscribe myself your unchchangeable Friend

David Jones

